                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

BRIAN DAVID HILL,
     Plaintiff,                                         Civil Action No. 7:18-cv-00499

v.                                                      ORDER

MARTINSVILLE CITY JAIL, et al,                          By:    Hon. Joel C. Hoppe
    Defendant(s).                                       United States Magistrate Judge


        This matter is before the court upon plaintiff’s motion for appointment of counsel in this civil rights

action, pursuant to 42 U.S.C. § 1983 . The court cannot require an attorney to represent an indigent civil

plaintiff. See Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296, 309 (1989). However, the court

may request that an attorney represent an indigent plaintiff when “exceptional circumstances” exist. Cook v.

Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Exceptional circumstances depend on the type and complexity

of the case and the ability of the plaintiff to present it. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984), abrogated on other grounds by Mallard, 490 U.S. at 309. The court finds that plaintiff’s

circumstances are not sufficiently exceptional to justify appointment of counsel at this time, and it is hereby

ORDERED that plaintiff’s motion for appointment of counsel is DENIED without prejudice.

        The Clerk shall send a certified copy of this Order to the parties.

        ENTER: This 16th day of November, 2018.



                                                        /s/Joel C. Hopp e
                                                        United States Magistrate Judge




     Case 7:18-cv-00499-NKM-JCH Document 14 Filed 11/16/18 Page 1 of 1 Pageid#: 57
